Citation Nr: 0419986	
Decision Date: 07/23/04    Archive Date: 08/04/04

DOCKET NO.  03-33 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from April 
1968 to April 1970.  This matter comes properly before the 
Board of Veterans' Appeals (Board) on appeal from the 
Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma (RO).  

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

The veteran claims entitlement to service connection for a 
low back disorder.  He claims he injured his back during 
service and that he has had back pain ever since.  

In a rating decision dated October 1980, the RO denied 
entitlement to service connection for a low back disorder.  
However, review of the record does not reveal that the 
veteran was ever provided notice of this decision.  Following 
notification of an initial review and determination by the 
RO, a notice of disagreement must be filed within one year 
from the date of mailing of notification, followed by a 
timely substantive appeal; otherwise, the determination 
becomes final and is not subject to revision absent new and 
material evidence.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 3.104(a)(2003).  The Board finds that because the veteran 
did not receive notification of the October 1980 rating 
decision denying service connection, this decision is not 
final.  As such, the claim has remained open and the Board 
will address the claim as entitlement to service connection.  

The veteran's service medical records reveal that he was 
treated for acute low back strain during service in August 
1969.  While the veteran's March 1970 separation examination 
report did not indicate any abnormality of the spine, the 
veteran did report a having back trouble on the accompanying 
report of medical history.  A VA treatment record dated in 
August 1980, shows that the veteran was treated for 
lumbosacral pain, and a February 2002 x-ray report shows that 
the veteran currently has degenerative disc disease at L4-L5.  
Importantly, as noted above the veteran has indicated that he 
has experienced symptomatology, to include pain, with regard 
to his low back since the injury in service.  The veteran has 
not been accorded a VA examination to ascertain if his 
current low back disorder is related to the back injury 
treated during service.  This must be done.  

When the medical evidence is inadequate, VA must supplement 
the record by seeking an advisory opinion or ordering another 
medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 
(1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  As 
such another VA examination should be conducted.   

In March 2004, a hearing was held before the Board pursuant 
to 38 U.S.C.A. § 7107(b) (c) (West 2002).  The veteran 
testified that he is receiving current treatment for his back 
from a private physician.  He also indicated that some VA 
medical records from the 1980s may be available.  The RO 
should request these records.  

The case is remanded to the RO for the following development:

1.  The veteran should be asked to 
provide a list containing the names of 
all health care professionals and/or 
facilities (private and governmental) 
where he had been treated for his claimed 
back disability since 1980.  He should 
specifically be requested to provide the 
information related to his current 
treatment by Dr. Niderbalm.  
Subsequently, and after securing the 
proper authorizations where necessary, 
the RO should make arrangements in order 
to obtain all the records of treatment 
from all the sources listed by the 
veteran which are not already on file.  
The RO should also specifically request 
the veteran's records from the VA medical 
facility in Tulsa, Oklahoma for the 
period from 1980 to the present.  All 
information obtained should be made part 
of the file.  


2.  The veteran should be accorded the 
appropriate VA examination to determine 
the etiology of any low back disorder 
found.  The report of examination should 
include a detailed account of all 
manifestations of the back symptoms found 
to be present.  All necessary tests should 
be conducted and the examiner should 
review the results of any testing prior to 
completion of the report.  The RO should 
ensure that the claims file is provided to 
the examiner.  The examiner is requested 
to review the medical evidence of record 
in the claims file with specific attention 
the service medical records showing 
treatment for back pain during service.  
The examiner is requested to offer an 
opinion as to the etiology of any current 
back disorder found to be present.  
Specifically, is any current back disorder 
related to, or caused by, or the residual 
of, the veteran's low back injury during 
service?  The examiner should provide 
complete rationale for all conclusions 
reached.

3.  The veteran is hereby notified that it 
is his responsibility to report for 
examinations and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2003).  In the 
event that the veteran does not report for 
the aforementioned examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

4.  Following the above, the RO should 
readjudicate the veteran's claim.  If the 
benefit on appeal remains denied, a 
supplemental statement of the case should 
be issued, and the veteran and his 
representative should be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	JOY A. MCDONALD 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


